Citation Nr: 0328531	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include anxiety, depression, and 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot 
condition.  

3.  Entitlement to a greater initial rating for chronic low 
back pain with a history of sciatica of the left hip, 
currently 20 percent disabling.  

4.  Entitlement to an initial rating greater than 10 percent 
for patella femoral pain syndrome of the left knee with mild 
degenerative changes.  

5.  Entitlement to an initial rating greater than 10 percent 
for patella femoral pain syndrome of the right knee with mild 
degenerative changes.  

6.  Entitlement to an initial rating greater than 10 percent 
for allergic rhinitis, with a history of sinusitis and nasal 
deviation with headaches.  

7.  Entitlement to an initial rating greater than 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from June 1968 to 
February 1970 and from February 1996 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in July 
1999.  

Entitlement to service connection for tinnitus and a right 
shoulder disability, issues that were previously on appeal, 
were granted by a December 2002 rating decision.  Therefore, 
those issues no longer on appeal.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record does not reflect that the RO has provided the 
veteran with any notice as to the evidence that is necessary 
to establish his claims.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir., Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being Remanded for compliance with the 
VCAA, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Finally, the November 1999 Remand requested the RO to 
schedule the veteran for several examinations, including 
orthopedic and neurological examinations to evaluate the 
service-connected low back and bilateral knee disabilities.  
Although an orthopedic examination was conducted, the record 
does not reflect that a neurological examination was 
scheduled.  Further, the report of the orthopedic examination 
does not address the functional impairment due to each 
disability as it affects the veteran's industrial 
adaptability, as requested by the Remand.  The Board would 
point out that the United States Court of Appeals for 
Veterans Claims has held that "where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance."  Stegall v. West, 11 
Vet. App. 268 (1998).  Moreover, VA's criteria for evaluating 
spinal disabilities were revised, effective in September 
2003.  Accordingly, additional neurological and orthopedic 
examinations should be scheduled that address the above 
concerns.    

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  The veteran should be notified as 
to the specific types of evidence that are 
needed to establish his claims for service 
connection for a chronic acquired psychiatric 
disorder and bilateral foot conditions, and 
his claims for greater ratings for chronic 
low back pain, patellofemoral pain syndrome 
of each knee, allergic rhinitis, and 
hypertension.  In particular, the RO must 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should request that the veteran 
provide the names and addresses of all health 
care practitioners that have treated him for 
any of the claimed disabilities since 
September 2002, and the approximate dates of 
such treatment.  The RO should then request 
copies of the records of all treatment 
identified by the veteran.  

3.  Upon receipt of all requested records, 
the veteran should be scheduled for 
orthopedic and neurological examinations.  
All indicated tests should be accomplished.  
The claims folder and a copy of this REMAND 
must be made available to and be reviewed by 
the examiners prior to their examinations.  
The examiners' reports should fully set forth 
all current complaints and pertinent clinical 
findings, and should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's service-
connected chronic low back pain and bilateral 
knee disabilities.  The orthopedic examiner's 
report concerning the service-connected low 
back disability should specifically reflect 
range of motion testing in all axes, to 
permit evaluation of the disability under the 
revised rating criteria.  

Consideration should be given to any loss due 
to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as 
well as any functional loss due to absence of 
necessary structures, deformity, adhesion, or 
defective innervation.  In particular, the 
examiners should comment on any functional 
loss due to weakened movement, excess 
fatigability, incoordination, or pain on use, 
and should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure or 
manipulation.  The examiners' inquiry in this 
regard should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  It is 
important for the examiners' reports to 
include a description of the above factors 
that pertain to functional loss due to the 
service-connected chronic low back pain and 
bilateral knee disabilities that develops on 
use.  In addition, the examiners should 
express an opinion as to whether pain or 
other manifestations occurring during flare-
ups or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiners should portray the 
degree of any additional range of motion loss 
due to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4.  After ensuring compliance with the VCAA 
and with this Remand, the RO should again 
consider the veteran's claims, including 
review of all evidence obtained since the 
supplemental statement of the case in 
December 2002, and considering both the old 
and the revised criteria for evaluating 
spinal disabilities.  If any action taken 
remains adverse to the veteran, he and his 
accredited representative should be furnished 
a supplemental statement of the case and 
should be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




